Case 3:18-cv-00130-DPM Document 69 Filed 05/12/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

BRANDON BRYAN; JEREMY TUCKER;
FRANKLIN STRACENER; NATHAN
CARTER; CHRISTOPHER RICHARDSON;
KENNETH RAYMOND; KAYLEN JACOBS;
JUSTIN BELL; DESHUN WILLIAMS;
MICHAEL MERRITT; MICHAEL BORDEN;

and CORNELIUS MANNING PLAINTIFFS

Vv. No. 3:18-cv-130-DPM

MISSISSIPPI COUNTY, ARKANSAS DEFENDANT
JUDGMENT

The amended complaint is dismissed with prejudice. The Court
retains jurisdiction until 26 June 2020 to enforce the parties’ settlement

and the resulting fees-and-costs award.

D.P. Marshall Jr.
United States District Judge

 

5 A 9yn0 1
i 2 Vv Lay al XO

 
